Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
JUAN BACA, §
§
Plaintiff, §
§
v. § CAUSE NQ.; EP-20-CV-102
§
§
UNITED STATES OF AMERICA §
§
§
Defendant §

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Plaintiff, JUAN BACA, in the above-entitled and numbered cause, complaining of
and about Defendant UNITED STATES OF AMERICA (hereinafter as necessary “Defendant United States”).
Plaintiff, in support thereof, would show as follows:

PARTIES

1. Plaintiff, JUAN BACA, is an individual who resides in El Paso, Texas and is a citizen of the State of
Texas.

2. Defendant, UNITED STATES OF AMERICA, is a governmental entity which may be served with
process by serving Mr. William Barr, Attorney General of the United States, United States Department
of Justice, by and through the Assistant Attorney General for Administration, Justice Management
Division, 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530, by certified mail, return receipt
requested, pursuant to Section 4-2.300, U.S. Attomey’s Manual and Mr. John F. Bash, United States
Attorney, Western District of Texas, by and through Stephanie Rico, Civil Process Clerk, Office of the
United States Attorney for the Western District of Texas, 601 Northwest Loop 410, Suite 600, San
Antonio, Texas 78216-5597, by certified mail, return receipt requested, pursuant to Amended

Designation of Agents for Service of Process.
10.

11.

Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 2 of 14

JURISDICTION
Suit is brought for money damages for personal injury and damage to property caused by the negligent
or wrongful act or omission of an employee of the United States of America while acting within the
scope of his office or employment and this Court has jurisdiction over this cause of action pursuant to
the Federal Torts Claims Act, 28 U.S.C. §§1346(b), 2671 et seq.
VENUE
A substantial part of the events or omissions giving rise to the claim occurred in this District and venue
is proper in this District pursuant to 28 U.S.C. §1391(e)}(1).
The Customs and Border Protection (hereinafter "CBP"), at all relevant times herein, was a "federal
agency” within the meaning of 28 U.S.C. §2671.
BACKGROUND AND FACTS
Plaintiff's Standard Form 95 claim was filed/submitted on or about April 4, 2019 requesting bodily
injury and property damages in the amount of One Million, One Hundred Thousand dollars
($1,100,000) pursuant to 28 U.S.C. §2675(a), concerning the injuries and damages which were
tortiously caused to Plaintiff on or about March 22, 2019,
The government denied Plaintiff's administrative claim on March 23, 2020. See letter dated March 23,
2020 from Pamela A. Miller, Director National Finance Center attached as Exhibit “A” and email dated
March 24, 2020 from Mark W. Hannig, Attorney, U.S Customs and Border Protection attached as
Exhibit “B”.
The instant suit is duly commenced no later than six months after the denial of Plaintiff's claim. See
28 U.S.C, §2675(a) and 28 U.S.C. §2401.
Plaintiff, on or about March 23, 2020, was operating his motor vehicle westbound at 700 E. Paisano, in
the turning lane to turn southbound to 400 S. Florence.
At approximately the same time, Wryan Eugene Young, in the course and scope of his employment
Defendant United States, was also operating his motor vehicle on E. Paisano.

Mr. Young, traveling eastbound on E. Paisano, failed to control his speed and struck Plaintiff's motor

2
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 3 of 14

vehicle.

12. The collision was investigated by an officer from the El Paso Police Department and Mr. Young was
determined to at fault. Mr. Young was issued a citation for “Failure to Control Speed and Causing an
Accident. See Texas Peace Officer’s Crash Report, attached hereto as Exhibit “C”.

13. Plaintiff, as a result, sustained injuries and damages as set out in this complaint below.

NEGLIGENCE OF DEFENDANT’S EMPLOYEE
WRYAN EUGENE YOUNG

 

14, Plaintiff alleges that the collision and resulting damages and injuries to him were proximately caused
by one or more of the following alternative theories of negligence on the part of Wryan Eugen Young
in:

A. Failing to keep such a proper outlook as a person of ordinary care would have kept;

@

Failing to drive as a person of ordinary care would have done;

Driving at an excessive rate of speed as a person of ordinary care would not have done;

U9

Failing to control his speed as a person of ordinary care would have done;

i

Failing to turn his motor vehicle to avoid the collision as a person using ordinary care would
have done;

F. Failing to take proper evasive action as a person of ordinary care would have done:

G. Failing to yield right of way to avoid the collision as a person using ordinary care would
have done;

H. Failing to make timely or proper application of the brakes on his motor vehicle as a person
using ordinary care would have done;

I. Failing to turn his vehicle to the left or to the right to avoid the collision as a person of
ordinary care would have done;

15. Wryan Eugene Young, an employee of Defendant United States at the aforesaid time and place, was an
agent, servant, or employee of the CBP, was an "employee of the government” within the meaning of
28 U.S.C. §2671, was operating a motor vehicle owned by Defendant United States through its agency,
the CBP, with the express permission or consent of Defendant United States and, as the agent, servant,

and employee of Defendant United States, was acting within the course and scope of his employment

3
16.

17.

18.

19.

Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 4 of 14

with Defendant United States and CBP.
All negligence of the employee of Defendant United States, while operating a motor vehicle owned by
United States of America and while acting within the course and scope of this employment with
Defendant United States and the CBP, pursuant to 28 U.S.C. §1346(b), is imputed to Defendant United
States.
NEGLIGENCE OF DEFENDANT UNITED STATES OF AMERICA
Defendant United States owned the vehicle negligently operated by Wyran Eugene Young. Defendant
United States negligently entrusted the vehicle to a driver that was negligent and reckless. As a result
of Defendant United States negligently entrusting the vehicle to Wyran Eugene Young, Plaintiff was
harmed as specified above.
DAMAGES TO PLAINTIFF
Plaintiff, as a proximate and producing result of the collision and the above acts or omissions of Wyran
Eugene Young, an employee of Defendant United States, has sustained injuries to his head, neck, thoracic
spine, lumbar spine, left shoulder, and left leg, and other parts of his body in general. He has endured
extensive medical treatment in an effort to alleviate his pain.
Plaintiff, as a direct and proximate result of the collision and the above acts or omissions of Defendant's
employee, incurred the following damages:
A. Reasonable and necessary medical expenses incurred in the past;

B. Reasonable and necessary medical expenses which, in all reasonable probability, will be incurred
in the future;

Physical pain sustained in the past;

Disfigurement;

mo 4

Physical pain which, in all reasonable probability, will be sustained in the future;

7

Mental anguish sustained in the past;

oO

Mental anguish which, in all reasonable probability, will be sustained in the future;

H. Physical impairment sustained in the past;
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 5 of 14

i. Physical impairment which, in all reasonable probability, will be sustained in the future; and,
J. Property damage to his vehicle that was involved in the instant collision.
20. Plaintiff is also entitled to pre-judgment and post-judgment interest at the maximum rate allowed by law.
21. Plaintiff, because of all of the above and foregoing, has been damaged and will be damaged in amounts
deemed to be just and fair by the Court which are personal injuries in the amount of One Million dollars
($1,000,00.00); property damages in the amount of One Hundred Thousand dollars($1 00,000.00); and,
damages for loss of use of his vehicle at the rate of Twenty-Five dollars and zero cents ($25.00) per
day, which are amounts within the jurisdictional limits of this Court for which Plaintiff now brings suit.
WHEREFORE, PREMISES CONSIDERED, Plaintiff, JUAN BACA, respectfully demands
judgment of and against Defendant UNITED STATES OF AMERICA for bodily injury damages in the
amount of One Million dollars ($1,000,000); property damages in the amount of One Hundred Thousand
dollars($100,000); and, damages for loss of use of his vehicle at the rate of Twenty-Five dollars ($25.00)
per day,; pre-judgment and post-judgment interest at the maximum rate allowed by law; court costs; and,

and any other relief, at law or in equity, general or special, to which Plaintiff may be justly entitled.

Respectfully submitted,

LAW FIRM OF DANIELA LABINOTI, P.C.
Attorneys for Plaintiff

707 Myrtle Avenue

E] Paso, Texas 79901

(915) 581-4600

(915) 581-4605 (Facsimile)

Daniela@labinotilaw.com

‘s/ Daniela Labinoti
DANIELA LABINOTI
Texas State Bar No. 24050900

 
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 6 of 14

Exhibit “A”
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 7 of 14

| ce, U.S. Customs and
lie Border Protection

Daniela Labinoti

Law Firm of Daniela Labinoti
707 Myrtle

EI Paso, Texas 79901

RE: Administrative Claim under the Federal Tort Claims Act
Claimant: Juan Baca

Dear Ms. Labinoti:

On February 25, 2020 the Agency received Mr. Baca’s claim for compensation due to personal
injuries and property damage. The claim arises out ofa two-vehicle accident that occurred on
March 22, 2019 at the intersection of Florence and Paisano. Mr. Baca claims his personal injury
and property damages amount to $120,000.

The Federal Tort Claims Act, beginning at 28 USC §2671, grants to the head of each Federal
Government agency the authority to consider and settle administratively claims for injuries
caused by a negligent or wrongful act or omission of an employee of the Federal government
while acting within the scope of employment. As Agency authority, I fully considered all the
facts and circumstances of your client’s claim. Based on the evidence presented, ] determined
that Mr. Baca’s claim is not allowed because it cannot be attributed to a negligent or wrongful
act or omission of a U.S. Customs and Border Protection employee while the employee was
acting within the scope of employment.

Under governing regulations, if you are dissatisfied with this decision, you may file suit in an
appropriate United States District Court not later than six months after the date of this letter.

Sincerely,
Digitally signed by
PAMELA A PAMELA A MILLER
Date: 2020.03.23
MILLER 17:23:09 -04'00'

Pamela A. Miller
Director, National Finance Center
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 8 of 14

Exhibit “B”
4/13/2020 Case 3:20-cv-00102 Dasiaia@dtnemaried AALI20 paeage 9 of 14

oy, |
( 7 ™] ! Suetta Carder <suetta@labinotilaw.com>

RE: Claim of Juan Baca
1 message

HANNIG (OCC), MARK W <MARK.W.HANNIG@cbp.dhs.gov> Tue, Mar 24, 2020 at 2:18 PM
To: Daniela Labinoti <daniela@labinotilaw.com>, Suetta Carder <Suetta@labinotilaw.com>
Cc: Lily Chavez <lity@labinotilaw.com>

Yes, use the date of email.

Respectfully,
Mark W. Hannig

Attorney

U.S. Cusioms and Border Protection
Assistant Chief Counsel's Office
9434 Viscount Bivd, Suite 200

El Paso, Texas 79925

915 599-0800

From: Daniela Labinoti <daniela@labinotilaw.com>

Sent: Tuesday, March 24, 2020 2:16 PM

To: HANNIG (OCC), MARK W <MARK.W.HANNIG@CBP.DHS.gov>; Suetta Carder <Suetta@labinotitaw.com>
Ce: Lily Chavez <lily@labinotilaw.com>

Subject: Re: Claim of Juan Baca

 

—_ |
een This email originated from outside of DHS. DO NOT click links or open attachments unless you recognize and/or trust the
sender Contact the CBP Security Operaiions Center with questions or concerns.

 

Mark,

Thanks,

https://mail.google. com/mail/W07ik=ad36c50fd8&view=pt&search=all&permthid=thread-1%3A 1662077851 689085865%7Cmsg-f%3A16620780175574... 1/3
4/13/2020 Case 3:20-cv-00102 Dagwmetemalred OAL 720 pzeage 10 of 14

We will file suit but the letter is NOT dated. Can | use your email as
the date of the letter?

SOL is 6 months from the date of the letter.

Sincerely,

Law Firm of Daniela Lebinoti, P.C.

Personal Injury & Employment Law

Texas and New Mexico

707 idyrtia

EI Paso, Texas 79997
Phone: 915-581-4600
Fax #: 915-581-4605

daniela@Jabinoiilaw.com

www.linkedin.com/infabinotilaw

This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. $f 2510-2521 and is legally privileged. The information contained in this e-
wail is intended only for use of the individual or entity named above, If the reader of this message is not the intended recipient, or the eaployee or agent
responsible io deliver it to the intended recipient, you are hereby notified that any reading, dissemination, distribution or copying of this communication is strictly
prohibited. Ifyou have received this communication in error or are not the intended recipient, please immediately notify us by telephone, collect, at (915) 581-
4600, and destroy the original message.

On Tue, Mar 24, 2020 at 10:21 AM HANNIG (OCC), MARK W <MARK.W.HANNIG@cbp.dhs.gov> wrote:
Daniela:

Here is the Govemment’s response to Mr. Baca’s claim. We'll snail mail a hardcopy tao.
Respecifully,
Mark W. Hannig
Attorney

U.S. Customs and Border Protection

Assistant Chief Counsel's Office

https://mail.google.com/mail/u/O?ik=ad36c50fd8&view=pt&search =all&permthid=thread-1%3A 1662077851 689085865%7Cmsg-f%3A16620780175574... 2/3
4/13/2020 Case 3:20-cv-00102 Dogumenta mdi ied. Att 1/20, phage 11 of 14
9434 Viscount Bivd, Suite 200

FE] Paso, Texas 79925
915 599-0800

https://mail. google.com/mail/u/07ik=ad36e50fd8&view=pt&search=all&permthid=thread-£%3A1662077851 689085865%7Cmsg-f%3A16620780175574... 3/3
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 12 of 14

Exhibit “C”
Case 3:20-cv-00102 Document 2 Filed 04/17/20 Page 13 of 14

Law Entoraamont and TxQOY Use ONLY

CiFaATAL [[Jcmy [jscuooisus [] Raitnoao AB

 

CISUPPLEMENT [1

 

 

 

 

 

Texas Peace Officer'a Crash Report (Form CR-3 1/1/2018}
Mait te: Texas Deparment of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457
Refer to Attached Code Sheet for Numbered Fields

ACTIVE es rere WOOT = ;e9e9645.4
SCHOO: Zone = ATs 12 Prewt 12 [5 s2oi0139293

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘=These fields sre requ’ted on all additional sheets submitted for this crash (ex.. adkitional vehicles, occupants, injured, etc. ). Page 3 of 2
"Crash Date ‘rash Time Case Local Use
MMIODIYYYY) 03 / 22 / 261 9 | (@AHRMM) ) 2, 2524 5 1 y9-nR1203
“County “Clty O Cutside
Nama gt, PASO Name er, paso Cig Lirmt
in your opinion, did this crash result inatieast EZVY®S 14 acute Longitude —
Seevecimegessanyonepwrsons property! {"]No  fomeiawny bY femme gg oe
hy ROABON WHICH CRASH OCCURRED
a FT Tr; ] * ‘rest...
1 Ridwy. ldwy 2 Radwy. Block 4 Street Street 4 Street
zat eS istam. be Part 7 urn. S00 Prefix E Name PAISANO Suiia DR
io ‘a Crash Occurred on 2 Private Drive or oO Toll Road? | Speed ° Cons. [} Yes | Workes [ves | Street
Gj Sead Yivate Property/Parking Lot Tolllane | Lani Zone ENo | Present Fring | Desc PUBLIC ROADWAY
ig INTERSECTING ROAD, O8 IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
at Ec)Yse |4 Rawy. Hwy 2. Ridwy. Block 3 Steal Staci 4Stest
ht ET RNo i Sys. UR Num. Pet oi Num 406 Prafix Name FLORENCE Sutix 57
Distance trom imi. (TFT [3 Oi. fom int Reference Street RRX
or Ref. Marker Ci for Rat. Marker ‘Marker Oesc. PUBLIC ROADWAY Num | of | | — f }
Unit Unit Parked Ir Hitand {LP LP .
Num. + See. 4 Vahide jl Aun Stats 9a Num. 239955 WN 1 9M, 8) KR) 2, 82,0,6)0,8,2,2.7,1 5857
veh, 6. Ven Veh. ‘Veh, 7 Bady Fol. ite ENB on
Yew ; 2) 9,1 ),2 lee WHT Make CHEVROLET Moda! TAHOE Sye sv Q Name Rchechod
ADBLAD LAD LAD o Dt, *aCOL } 47 DL por ne eee
Fype 1 Site ry Nur. s¢a9e750 Class ¢ Ene. 96 Rest. o¢ mao ME ag by
Adidress (Street,
City, Stale, ZIP} 14669 GENGHR KRRRICK EL PASO, TX 79938
‘ o a > a
ig Se £. a8 Narne: Last, First, Middie 52 z z g 5 $ i aig, = zy is gs
a fy Enter Driver of Primary Person for this Unit on first fine = a} & wie] 6 woe if ag
f2iaSins a sé ZLB Si b] 2 iteigzl a a 22 (MSZ248
ai 1] 2 j¥ouNG, wRYAN gUGEE ejasiwit]afale2 dori u las g6 lor | 7
is
S Not Appikable -Alcahal ang
Beng Results are ory eeported
ef far Briver/Primmary Person for
Z each Link,
Ee] Owner | ownatLossee
[jisssee [Name & AcdeSS ene Us BORDER PATROL, CBP US BORDER PATROL
Pootet fives Ci rapred | 26 pi. Fin. Resp. SELF INSURED OFFICE OF ASST  /Fin. Resp.
Fe Rap Pine [C]e-amp | Resp. type 7 Nere CHIEF COUNSE Num. SELF INSURED
FS. Reap. 27 Vehicia ; a [RT Yahicie . .  [Natieta CL) Yee
Phone Num. (915) 599-0149 Serage Rats? |g Fy py By" [DamageRang2 5 pe Gg | tevertoried pio
Towad Towed
By PRIVATE TOW BY BORDER PATROL To PRIVATE TOW AY BORDER PATROL
Miia areata - acces
Unt 8 Unit co Parked Hitand iL LP
Num. 9 Desc. 4 vahite |] aun State a3 Num. pie $02 AN 2 Fy Ey YY Ry) 1, O75, 5,7, PR 4S 8 48 8
Ven, 6. Veh. Veh. Ven. 7 Body ir Bee inser.
Year; 2) 0 | 9 4 7 [coor mr Meke FoRD iMode! RANGER Style Pk iB arated cnecad
eau MID OLD OL 19COL, #1 DL nos | 6 Ge oe mn bees
Tyee i Biste my NUR. sanen7s8 Class ¢ End. 96 Rest 96 Muncy ET Pi id EE)
Address (Street,
Gly. State, 21) 6237 MICHEL St EL PASO, TX 79932
i 5 2 élys Mame: Last, First, Middie 2E g xlEIE] gf tls dy 3 gg. s§
FEL aly? ge Epter Beiver or Primary Persor for this Linit on fistline = a2i a 2} _ = « ; of
Ble2Z|s2in8 2&| $leé| 2] 2] ® lo$legl 5 [a8] 22 le dled laa
si 1 | 1 [paca, aoas c le5|w ij ag2 fot | a | 98 $6 197 | 97
Rd Not Applicable - Ateohorand
nay Drug Results are only reported
is =? |. 3 for Briver/Prinecary Person for
2 SiS ti rae Pee . oe each Unit.
fel Gener {OwnerLesse
[jkesses [Name G Address gama cuaN, 6237 MICHEL ST BY PASO, TX 79932
rooted Eyes [] rancad | 26 Fin. Fo. Rasp. FARMER'S {2M. COUNTY MUTUAL) [Fin tteap.
Fin. Resp. Fg [T] Exerst i fteap. Tyne 2 Mame  tNs. co. iNum. 45990526
Fin, Reap. 27 Vehele . 2? Vehicle . . Vehicte = [1] Yes
Phone Nim. (g09) 295-0012 Demaye Rating tp og 4 yp Ry By 2) 7 pS foamageRaing? » 7 4p") yt yy | ltwentoned fE]aio
Towed Towed
Sy PRIVATE Tow To PRIVATE TOW

 

 

 

 
Case 3:20-cv-00102

 

 

  

Document 2 Filed 04/17/20 Page 14 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Endorcemant and TxDOT Lise ONLY, Case HET Page 2 of 2
Form G3 (Rav. 49/2018) iD 19-08 = 4 16969645.1° 9129293 | =
a como ———— — = —
Unit | Pasn. Date of Death me 0
Num _| Nur oe ay (PMO) HRN
kL 2 tniversity Medical Center Of Zl Paso Pire Medical Services i Lo
og 2 1 ierxa Medical Center Fire Medical services .
a2 Lance
3
Sef i it
i]
&3 Lb
i. Li
cpanel
hee Bae Charga Ctation/Retarenca Num
8 1 1 sjE/T CONTROL SPRED C/A Le2soe 63
g
“> neers ae
ig Damaged Property Giher Than Vehicles Ounet’s Name Owner's Addraas
a
Unit q 10,0074 Cc TRANSPORTING [J sscaracery [CMV bisabung [ Pres 28 Ven. 29 Cantar Cartier
Nur LES. HAZARDOUS MATERIAL Ramage? Lftio [Oper. 1D Type iD Num.
Cariar's Carrier's 30 Veh,
Corp. Name Primary Addr. Type
= 31 Bus LJRGWY fuazvat [Yes |32 HazMat [HazMat S2Heahiat = SHezMat 35 Cargo
Type CiGvwR pf ft i yy fPeessed Y)No [elase Num. [iD Aum) | Eg ff pClass Nom] Nur} I | ff [Body Type
Unit CiRow M4 Tar CMY Mapleg C}¥es] Unit Cyasviv ad Tre, jomy Disabling f yyes
Nure, Clover | { {| | 3. [Tye Darnage? f}8e f Num. CiGVWR | 3 f¢ | | ale Type oamege? CINe
Sequence ‘ Intermodal Shipping Yes Gs Total Nua,
ae 35 Seq, 7 35 Seq. 2 36 Seq. 3 _ eo 7 Container Permit a degre Lied leet eet AMES creel
i Contributing Factors (investigator's Opinicay 37 Vehicle Detects (hivestigator's Opiton Environmental and Roadway Conditions
3s brite Con'rouirg May Have Contrib, Contributing May Huve Contre, 3g 39 40 41 a 43 440i
Ase Weather | Light | Entering | Roadway! Roadway} Surlace | Traffic
ce Cond, Cand. Roads Type | Alignment} Coridition | Contral H
= ¥
a
g ' 1 3 97 2 1 4 96 j
investigator's Narrative Opinion of What Happanad Field Dlagram - Net te Seale 3
iAttach Additone! Steets f Necessary} '
O0 BE Paisenc is a seven lane, marked lane, roadway with a i
ter median. 606 E Paisano has three HZastbound Lanes and one i
turn lane to make a Northbound turm onte 300 9 Florence, €00 E i
aisano has threes Westbound lanes.700 E Paisano is a seven lane, ‘
ked lane, xoadway with a center madian. 766 & Paisano has i
hree Westbound lanes and one turn lane te make a Southbound
turn onto 400 S Florence. 70¢ & Paisano has three Sastbound
anes.400 $ Ficrence is a two lane, unmirked, readway with one
orthbound and one Southbound lane. Unit 2 was traveling
estbeund on 700 BE Paisano, in the turn lane, and proceaded to

a Southbound turn to 400 8 Florence. Unit 1 wag traveling
fhound in lane three on 600 2 Paisano and Driver of Unit 1
failed to coutrel the speed of Unit 1 causing Unit 1 te collide
sith Unit 2. Driver of Unit 1 was treated at the soene and taken
fo University Medical Center for further treatment. Driver of

Unit 2 was treated at the scene and taken te Sierra Medical
Center for further treatment. Driver of Unit 1 stated he was
xuoning Code 3 and Driver of Unit 2 stated he did not hear an
udible siren ox ase any sverhead lights.

TIVE AND DIA

pas ite. en
NARA

 

 

 

 

Amman ee

 

=
How

Tune Notified
2) 14 2 | § jNotiedpispatched

 

 

Tima Anived |
{24RMM) | 2,1 \ 4 le

 

Raport Date
(MMIDDYYYY) O3/2a/ 2019

 

 

(2AHREMM)
ter

west. Ed Yes [Investiga!
Come [iNe |Name (Printed) Gonzalez EIT, R.

 

ie
Alum.

 

2505

 

INVESTIGATOR

ORI
Num {TEX jo 77 42 [0 42 yo jo

 

 

“Agency er. 2asO POLICE DEZARIMENT

Servical
ital

 

 

 

c, c| i \

 
